NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4934-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN I. TUCKER,
a/k/a KEVIN TUCKER,

     Defendant-Appellant.
________________________

                   Argued November 1, 2021 – Decided December 9, 2021

                   Before Judges Sabatino, Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 16-01-0012
                   and 16-02-0218.

                   Melanie K. Dellplain, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Melanie K.
                   Dellplain, of counsel and on the briefs).

                   Erin M. Campbell, Assistant Prosecutor, argued the
                   cause for respondent (Esther Suarez, Hudson County
                   Prosecutor, attorney; Erin M. Campbell, on the brief).
PER CURIAM

      Defendant Kevin I. Tucker, who waived a jury, was found guilty of

second-degree robbery, N.J.S.A. 2C:15-1(b), after a May 2017 bench trial. The

court imposed a nine-year custodial sentence, subject to an eighty-five percent

parole ineligibility period under the No Early Release Act, N.J.S.A. 2C:43-7.2

("NERA").

      Defendant appeals his conviction, arguing the trial court (1) unfairly

allowed the State to amend the charges against him on the first day of trial; (2)

erred in admitting an incriminating and unrecorded statement he made while in

police custody; and (3) imposed an excessive sentence. As explained in this

opinion, we agree with the first argument and remand this matter to the trial

court for further proceedings and resentencing. We reject defendant's second

and third arguments.

                                       I.

      The State's proofs showed the victim had been on the platform of the

Liberty State Park light rail station in Jersey City on July 8, 2015 when he was

attacked by a robber, who seemed to be trying to take his cell phone. The victim

was either pushed or punched, and he swiftly fell onto the railroad tracks. There




                                                                           A-4934-18
                                       2
was no train immediately coming and the victim was able to climb back safely

onto the platform.

        The victim reported the attempted robbery to the police. Meanwhile, the

robber fled the scene after attempting to board a train that arrived about a minute

later. The robber was seen with a black bag, a yellow cord around his ankle,

and sneakers.

        The victim's descent onto the tracks and the subsequent actions of his

attacker on the platform were recorded on video surveillance footage,1 although

the physical altercation itself was not captured on the video. After being shown

the footage by the police, the victim initially identified a different person as his

assailant from police photos, but then realized he was mistaken because that

person lacked a distinctive tattoo on his arm, which defendant has. The victim

thereafter identified defendant as his assailant.

        Defendant was brought into the New Jersey Transit Police Department

one day after the alleged incident occurred. He was taken to an interview room

for questioning and given Miranda2 warnings, but invoked his right to counsel.

He was released later that day.


1
    We have reviewed the video footage and it is consistent with the State's case.
2
    Miranda v. Arizona, 384 U.S. 436 (1966)
                                                                              A-4934-18
                                         3
      Police continued their investigation, seeking to confirm the identity of the

robber depicted in the station video footage and to corroborate the victim's

identification of defendant as the robber. Officers interviewed a local drugstore

owner who identified the robber as being the same person who recently had been

lingering about his store, as shown on the store's private surveillance video. 3

The drugstore owner later identified defendant as the robber in a police photo

array conducted at the New Jersey Transit Police Department.

      Defendant was arrested in Union City twenty-one days after the incident.

He was found in possession of the same black bag, yellow cord, and sneakers.

He was readministered Miranda warnings and invoked his right to remain silent,

refusing to provide a statement. Nonetheless, defendant did not remain silent

while police drove him to the New Jersey Transit Police District Command

station in Hoboken. Even after arriving at the station, defendant repeatedly

spoke up and demanded to know the specifics of the allegations against him,

including the alleged time and place of the offense. In response, one of the

detectives asked defendant again if he would like to give a sworn statement, but

he refused.


3
  Defendant makes no argument to us that the identifications were unduly
suggestive.

                                                                            A-4934-18
                                        4
      Upon arriving at the New Jersey Transit police facility, the police again

readministered Miranda warnings to defendant.         They presented a form to

defendant acknowledging his Miranda rights had been read to him, but he

refused to sign it. Despite his refusal, defendant denied his involvement in any

robbery and questioned the validity of the arrest.

      In response to defendant's persistent demands for clarification, Transit

Police Detective Laquan Hudson showed him a copy of the criminal complaint,

which alleged the victim had been injured. Without any inquiry at that point

from the officer, defendant blurted out, "That dude didn't get hurt."

      The police then interviewed defendant in depth and he made additional

self-incriminating statements. After a hearing held before trial, the court granted

suppression of those subsequent statements, but did not suppress defendant's

spontaneous utterance about not hurting the "dude."4

      The text of the indictment charged defendant with "serious bodily injury,"

indicative of a first-degree robbery charge.      However, the heading on the



4
   In order to elevate a robbery from second-degree to first-degree severity, a
defendant must inflict or attempt to inflict upon the victim "severe" bodily
injury. N.J.S.A. 2C:15-1(b). In this case, the victim was bruised but apparently
had no fractures, and he was treated at the hospital for only minor injuries. That
said, we do not minimize the peril that the victim risked by tumbling onto an
active rail track only a minute or so before a train approached.
                                                                             A-4934-18
                                        5
indictment read "second-degree."       The voting slip of the grand jurors was

consistent with a second-degree charge, as it used the abbreviation "BI"

(signifying only Bodily Injury) and not "SBI" (signifying Severe Bodily Injury).

      Up until the first day of trial, both counsel and the trial court evidently

had believed that defendant was facing a second-degree robbery charge. Given

that shared assumption, the State's pretrial plea offer had been to recommend a

sentence of no greater than five years, which defendant did not accept.

However, on the first day of trial, the State moved to amend the charge to a first-

degree robbery. The State also raised its plea offer from a five-year term to an

eight-year term, subject to NERA.

      Over defense counsel's objection, the trial court permitted the late

amendment of the indictment. Defense counsel then moved for an adjournment

of the trial to enable her to prepare more fully, in light of her client's more severe

first-degree exposure. Defendant spoke up before the court and, against his

counsel's wishes, urged the court to not adjourn the trial. The court denied the

adjournment and the bench trial partially went forward for two days. Defendant

did not accept the State's revised eight-year plea offer.

      Meanwhile, defense counsel filed an emergent application with this court

to stay the trial and reverse the adjournment denial. After briefing, a panel of


                                                                               A-4934-18
                                          6
this court granted emergent relief in an order on May 9, 2017. The panel

summarily ruled that the indictment's last-minute amendment justified giving

the defense more time to prepare, and that the trial court had misapplied its

discretion in denying the adjournment. The panel issued a clarifying order on

May 15. During the interim, the trial was suspended. The trial was not resumed

until May 17, fourteen days after it had been halted.5

      After hearing the evidence, the judge issued an oral opinion finding

defendant guilty of second-degree, but not first-degree, robbery. The judge

denied the State's motion for an extended term sentence. The nine-year NERA

sentence the court imposed was one year longer than the State's eight-year final

plea offer.

      On appeal, defendant presents the following arguments in his brief:

              POINT I:

              THE ROBBERY CHARGE WAS IMPROPERLY
              AMENDED FROM SECOND DEGREE TO FIRST
              DEGREE ON THE FIRST DAY OF TRIAL, IN
              VIOLATION        OF      [DEFENDANT]'S
              CONSTITUTIONAL RIGHTS TO A GRAND JURY
              AND DUE PROCESS.




5
   Defendant does not argue, in retrospect, that the fourteen-day hiatus was
insufficient.
                                                                            A-4934-18
                                        7
POINT II:

[DEFENDANT]'S INCULPATORY STATEMENT TO
THE POLICE SHOULD HAVE BEEN SUPPRESSED
BECAUSE     THE    POLICE   IMPROPERLY
INTERROGATED HIM AFTER HE HAD INVOKED
HIS RIGHTS TO REMAIN SILENT AND TO
COUNSEL AND THE STATEMENT WAS NOT
RECORDED PURSUANT TO RULE 3:17.

A.  [DEFENDANT]'S STATEMENT SHOULD
HAVE BEEN SUPPRESSED BECAUSE HE
INVOKED HIS RIGHT TO REMAIN SILENT THREE
TIMES, AND THE POLICE IMPROPERLY
INTERROGATED HIM IN VIOLATION OF THIS
RIGHT.

1.  [DEFENDANT] NEVER WAIVED HIS RIGHT
TO REMAIN SILENT.

2.  THE POLICE IMPROPERLY ENGAGED
[DEFENDANT]    IN   THE    FUNCTIONAL
EQUIVALENT OF INTERROGATION.

B.  [DEFENDANT]'S STATEMENT SHOULD
HAVE BEEN SUPPRESSED BECAUSE THE
POLICE INTERROGATED HIM AFTER HE HAD
INVOKED HIS RIGHT TO COUNSEL.

C.    [DEFENDANT]'S STATEMENT SHOULD
HAVE BEEN SUPPRESSED BECAUSE THE
POLICE DID NOT ELECTRONICALLY RECORD
IT, THEREBY VIOLATING RULE 3:17.

D.  THE MOTION COURT'S ADMISSION OF
[DEFENDANT]'S   STATEMENT    WARRANTS
REVERSAL OF [DEFENDANT]'S CONVICTION AS


                                           A-4934-18
                   8
            IT WAS CLEARLY CAPABLE OF PRODUCING AN
            UNJUST RESULT, PURSUANT TO RULE 2:10-2.

            POINT III:

            [DEFENDANT]'S SENTENCE IS EXCESSIVE
            BECAUSE THE COURT IMPROPERLY FOUND
            AGGRAVATING FACTOR TWO AND REJECTED
            MITIGATING FACTORS ONE AND SIX BASED ON
            ASSUMPTIONS UNFOUNDED IN THE RECORD,
            AND BECAUSE IT DID NOT PROPERLY
            CONSIDER      EVIDENCE      SUPPORTING
            MITIGATING FACTORS TWO, FOUR, AND SIX.

      As noted in our introduction, we agree with defendant's first argument but

not his other points of claimed error.

                                         II.

      It is fundamental to our system of criminal justice that a defendant be

provided with fair notice of the charges against him in a prosecution, and of the

sentence that he may face if he is convicted. Under our State Constitution, "[n]o

person shall be held to answer for a criminal offense, unless on the presentment

or indictment of a grand jury . . . ." N.J. Const. Art. I, ¶8. The indictment must

"inform the defendant of the offense charged against him, so that he may

adequately prepare his defense." State v. LeFurge, 101 N.J. 404, 415 (1986)

(quoting State v. Lefante, 12 N.J. 505, 509 (1953)). The indictment must be

"sufficiently specific" to both "enable the defendant to avoid a subsequent


                                                                            A-4934-18
                                         9
prosecution for the same offense" and "preclude the substitution by a trial jury

of an offense which the grand jury did not in fact consider or charge." Ibid.

(quoting State v. Boratto, 80 N.J. 506, 519 (1979)); accord State v. Dorn, 233

N.J. 81, 93 (2018).

      Subject to these principles of fair notice, Rule 3:7-4 provides a limited

avenue for an indictment or criminal accusation to be amended before trial to

"correct an error in the form of the description of the crime intended to be

charged." R. 3:7-4. However, such a correction is permissible only if "the

amendment does not charge another or a different offense from that alleged and

the defendant will not be prejudiced thereby . . . [.]" Ibid.

      These standards have been enforced by our courts to assure that criminal

defendants are not prejudiced by indictment amendments that expose them to

offenses of a higher degree and potentially more severe punishment. In State v.

Catlow, 206 N.J. Super. 186 (App. Div. 1985), we ruled that an indictment

charging, among other things, the offense of robbery without specifying the

degree, violated defendant's State constitutional right to indictment or

presentment. Id. at 195. Specifically, this court found the "determination of the

degree of the crime" to be an "essential element of the grand jury function[,]"

and where an indictment fails to indicate whether this function has been carried


                                                                           A-4934-18
                                       10
out, a defendant's rights have been denied. Ibid. This court rejected the State's

characterization of the distinction between first and second-degree robbery to

be "merely one of grading," finding it "unrealistic in light of the importance of

such distinction to a defendant." Ibid.

      Citing Catlow, the Supreme Court subsequently held in Dorn that the trial

court had improperly prejudiced a defendant in a drug case by allowing a

prosecutor to amend the indictment to reflect a charge for a second-degree,

rather than a third-degree, offense on the day before trial. Dorn, 233 N.J. at 97-

98.   Contrary to the State's and trial court's rationale that the amendment

addressed a mere "administrative error" under Rule 3:7-4, the Supreme Court,

quoting Catlow, reiterated that the degree of a charged crime goes to "an

essential element of the offense," and that amendments thereof are therefore

"substantive[.]" Ibid.

      In the present case, as in Dorn, defendant has presented sufficient grounds

to obtain relief stemming from the indictment's brink-of-trial amendment to

charge him with first-degree robbery. Although the body of the indictment does

contain language alleging defendant inflicted or attempted to inflict "serious"

bodily injury upon the victim—which would be consistent with a first-degree

gradation—the heading of the indictment reads "CHARGE(S): ROBBERY (NJS


                                                                            A-4934-18
                                       11
2C:15-1) 2ND Degree[.]" (Emphasis added). As we have already noted, the

voting slip of the grand jury also reflected the return of a second-degree charge.

      It appears the court and trial counsel all acted as if the State was seeking

a second-degree conviction, until the prosecutor raised the error on the day

before trial. At the same time, the prosecutor stiffened the plea offer from a

recommended five-year NERA sentence to an eight-year NERA sentence.

      The pretrial memorandum dated March 17, 2017, which defendant and his

attorney both signed, clearly stated that defendant was being charged with

second-degree robbery, exposing him to a maximum jail term of ten years, with

the exception of a possible discretionary extended term of ten additional years.

See N.J.S.A. 2C:43-6(a)(1) – (2); N.J.S.A. 2C:44-3. By contrast, first-degree

robbery is punishable with a sentence ranging from ten to twenty years, with a

possible exposure of up to a life sentence under the extended-term statute.

N.J.S.A. 2C:43-7(a)(2) – (3); N.J.S.A. 2C:44-3. Hence, the last-minute revision

of the indictment greatly increased defendant's exposure and the risks of

rejecting a plea offer.

      The State essentially contends that the amendment caused no actual harm

to defendant because he was only found guilty of second-degree robbery, and

that he received a sentence within the prescribed five-to-ten-year range for such


                                                                            A-4934-18
                                       12
a second-degree offense, with no extended term. But that argument misses an

important facet of the sequence of events.

      Had defendant known when the State issued its five-year plea offer in

March 2017 that his maximum sentencing exposure was actually twenty years,

not ten years (or an extended term of up to life in prison rather than twenty

years), that knowledge could have materially affected his consideration of the

State's offer. The misinformation could easily have made a difference in the

defendant's decision-making, and in the advice he might have received from his

attorney at that time about whether to take the offer and not risk going to trial.

The fact that defendant was ultimately not found guilty of first-degree robbery

months later does not make up for the lost opportunity. Before accepting or

rejecting the five-year offer, defendant was entitled to know that he was facing

far more severe consequences and a much longer potential prison term. 6

      Because of this manifest prejudice, defendant's sentence must be vacated

and the matter remanded to the trial court for further proceedings. As an

appropriate remedy, the State shall be required to renew its original plea o ffer




6
  We take this opportunity to underscore the importance of accuracy and careful
proofreading of charging documents and of associated pretrial orders that set
forth a defendant's actual sentencing exposure.

                                                                            A-4934-18
                                       13
of a recommended five-year NERA sentence. If defendant accepts that offer, he

shall be resentenced, with the recommended sentence capped by agreement at

five years.

        On the other hand, if for some reason (not readily apparent here) defendant

rejects the five-year plea offer, his conviction of second-degree robbery shall

remain intact, as defendant has not argued or shown that he was deprived of a

fair trial.7 The matter would then proceed to a resentencing, at which the court

would not be constrained to cap the sentence at five years but could impose a

sentence below the nine years that was originally specified.

        In either scenario, the presentence report from 2017 shall be updated, and

defendant may argue to the court in mitigation any recent conduct or other

developments in favor of leniency. See State v. Randolph, 210 N.J. 330, 354

(2012).

        The remedy we have fashioned is consistent with Dorn and Catlow. In

each of those cases the late amendment of or lack of clarity in the grading of the

offense charged and reflected in the indictment was disapproved on appeal, but

neither defendant was granted a new trial. Instead, the judgments of conviction




7
    See our analysis of the self-incrimination issue in Part III, infra.
                                                                             A-4934-18
                                          14
were revised and the cases remanded for resentencing. See Dorn, 233 N.J. at

98; Catlow, 206 N.J. Super. at 195-96.

                                       III.

      We reject defendant's argument that the trial court should have suppressed

his statement to the police, made while he was in custody at the Hoboken

facility, about the victim not being "hurt."

      In reviewing this argument, we give substantial deference to the factual

findings made by the trial court at the suppression hearing, including its

determination that the testifying officer, Detective Hudson, was "very credible."

We must defer to such factual findings "so long as those findings are supported

by sufficient evidence in the record." State v. Hubbard, 222 N.J. 249, 262 (2015)

(internal citations omitted); see also State v. Nelson, 237 N.J. 540, 551 (2019)

(reinforcing that principle). As part of that deference, we particularly must

respect the trial judge's assessments of credibility, given the judge's ability to

have made "observations of the character and demeanor of witnesses and

common human experience that are not transmitted by the record." State v.

Locurto, 157 N.J. 463, 474 (1999). That said, we review de novo the trial judge's

conclusions of law. See State v. Hinton, 216 N.J. 211, 228 (2013) (internal

citations omitted).


                                                                            A-4934-18
                                       15
      It is undisputed that defendant was in custody at the time he was with

Detective Hudson and the other officers at the Hoboken transfer station. It is

also unrefuted that defendant had been given Miranda warnings on two

occasions before and after his arrest in Union City, and that the police had

readministered those warnings when they arrived at the Hoboken facility.

Further, it is agreed that defendant invoked his constitutional right upon being

Mirandized when he was initially brought in for questioning and when he was

arrested. However, as the motion judge found, defendant continued to proclaim

to the police that he had not taken part in a robbery and insisted on being

informed of the time and location of the alleged offense. As Detective Hudson

testified, those repeated outbursts prompted him to show defendant the written

complaint.

      It is also undisputed that defendant's assertion, "That dude didn't get hurt,"

was self-incriminating, insofar as it evidenced defendant's knowledge of the

encounter and tended to show he was present at the scene and involved in the

incident. In fact, the State presented the statement as part of its proofs at trial.

      Defendant contends that his statement should have been suppressed for

two reasons: (1) the discussion with Detective Hudson was not recorded, in

alleged violation of Rule 3:17; and (2) regardless of any Rule violation, the


                                                                               A-4934-18
                                        16
statement was not spontaneous and was induced during an improper police

interrogation. We reject these contentions.

      Rule 3:17(a) prescribes that, unless an exception applies, all custodial

interrogations conducted in a place of detention must be electronically recorded

when the person being interrogated is charged with one or more offenses

enumerated in the Rule. Robbery is one of the enumerated offenses. Ibid.

Apparently, the New Jersey Transit Police Department's transfer facility was not

equipped with such electronic recording equipment, and the police explained

they had not taken defendant there with the expectation of interviewing him

because he had invoked his right to remain silent.        However, there is no

evidence, nor did the motion judge make a finding, that the Transit police

officers deliberately took defendant to the Hoboken facility to evade Rule 3:17's

recording obligations.

      Rule 3:17(b)(ii) provides in relevant part that "(b) Electronic recordation

pursuant to paragraph (a) must occur unless: . . . (ii) a spontaneous statement is

made outside the course of an interrogation." This exception to the recording

requirement clearly applies here. Finding Detective Hudson's narrative of the

events "very credible," the motion judge expressly determined that defendant's

utterance about the victim not being hurt was indeed "spontaneous" and not


                                                                            A-4934-18
                                       17
elicited improperly by the detective. That finding is supported by credible

evidence and we will not cast it aside. Hence, there was no obligation for the

police to record this particular interaction.

      This leads us to consider whether the interaction between Detective

Hudson and defendant violated case law governing custodial police

interrogations. We concur with the trial court that it did not, with respect to

defendant's spontaneous utterance. 8

      As a general proposition, a police interrogation is defined as " express

questioning, but also … any words or actions … that the police should know are

reasonably likely to elicit an incriminating response from the suspect." Rhode

Island v. Innis, 446 U.S. 291, 301 (1980) (emphasis added); see also State v.

Hubbard, 222 N.J. 249, 267 (2015) (quoting Innis).           Under the Fifth

Amendment, "[i]n the absence of interrogation, a spontaneous statement is

admissible in evidence regardless of the failure to provide Miranda warnings."

State v. Marks, 201 N.J. Super. 514, 529 (App. Div. 1985) (emphasis added).

      Defendant argues his improvident comment to Detective Hudson was the

product of an "interrogation." But there was no testimony that the detective or


8
  Although the State has not cross-appealed the court's suppression of the
additional statements that defendant made after his remark and the police
resumed questioning him, we concur with the court's differentiation of the two.
                                                                         A-4934-18
                                        18
any other officer posed questions to defendant while he was being held at the

Hoboken facility.    Instead, defendant himself initiated communication, by

repeatedly demanding specific details about the robbery he was being accused

of committing.

      Based on the circumstances presented here, Detective Hudson did not

violate defendant's constitutional right to remain silent by presenting him with

a copy of the criminal complaint. Our case law has recognized that where a

defendant asks why he or she is being detained and an officer responds, our law

"would not hold the officers accountable for such an unforeseeable result" as a

"blurted out" incriminating statement. State v. Wright, 444 N.J. Super. 347,

366-67 (App. Div. 2016).

      In fact, the Supreme Court has recognized that a suspect who has been

arrested has a right to be informed that a criminal complaint has been filed or an

arrest warrant has been issued against him, as well as the nature of the charges.

See, e.g., State v. Vincenty, 237 N.J. 122, 132-34 (2019); State v. A.G.D., 178

N.J. 56, 68 (2003). There is no evidence here that the detective tried to weave

such details into any "accusatory questions." Vincenty, 237 N.J. at 134. Instead,

the detective simply handed the defendant, who had just received renewed




                                                                            A-4934-18
                                       19
Miranda warnings minutes earlier, a copy of the criminal complaint, which

contained the date and location information defendant had been demanding. 9

      In sum, we affirm the trial court's sound denial of the suppression motion.

The statement was properly admitted at trial.

                                        IV.

      Little needs to be said about defendant's sentence, given that we are

remanding the case for resentencing because of the prejudicial late amendment

of the indictment we discussed in Part II. It will suffice to note that we discern

no manifest error by the trial court in identifying and weighing the pertinent

sentencing factors as they existed at the time. State v. Fuentes, 217 N.J. 57

(2014). The court took into account defendant's prior criminal record but did

not accord it undue weight and, in fact, did not impose an extended prison term.

As we have already noted, defendant will be entitled to an updated presentence

report and can proffer additional mitigating information on remand.




9
   We have not been asked in this case to address what, if any standard
procedures should be followed when a police officer hands an arrested suspect
a copy of written charges. In any event, we are satisfied in this case the detective
acted reasonably in doing so, given the surrounding context.
                                                                              A-4934-18
                                        20
      Affirmed in part and remanded in part, consistent with the terms of this

opinion. We do not retain jurisdiction.




                                                                        A-4934-18
                                     21